Exhibit 10.1

 

LOGO [g38663img_001.jpg]    PROLMAN ASSOCIATES

1011 Camino Del Mar

Suite 252

Del Mar, CA 92014

Direct 858 259-5555

800 300-1887

Fax 858 259-9989

800 South Figueroa St.

Suite 900

Los Angeles, CA 90017

800 300-1887

18662 MacArthur Blvd.

Suite 200

Irvine, CA 92612

800 300-1887

www.Prolman.com

Info@Prolman.com

April 5, 2006

Mr. Robert Cresci

Chairman

SeraCare Life Sciences, Inc.

1935 Avenida del Oro

Oceanside, CA 92056

Dear Mr. Cresci:

We thank you for the opportunity to provide financial and management services to
SeraCare Life Sciences, Inc. (“Client,” “Company” or “you”). We have found that
a written engagement agreement between our firm and its clients reduces
confusion, clarifies the arrangement and scope of services to be performed and
proves mutually beneficial to both parties. This letter will confirm the
engagement of Prolman Associates (“Prolman”, “we” or “us”) to provide financial
and/or management services for the Company with such services being provided by
us on a non-exclusive basis during the term of this agreement (the “Agreement”).
The following are the terms and conditions of our Agreement:

 

1. The effective date of this Agreement will be retroactive to the date we first
performed services. The date at the beginning of this Agreement is for reference
only.

 

2. Prolman will provide the services of Cathryn Low to the Company. Ms. Low will
perform the requisite job requirements of the Interim Chief Financial Officer
for the Company. The services Ms. Low provides to the Company will be as a
non-bankruptcy professional. Ms. Low will be covered under the Company’s
Directors and Officers insurance policy; and the Company hereby warrants that
such a policy is in effect and a copy of said policy will be provided to Prolman
immediately upon request.

The Company filed for relief under Chapter 11 of the U.S. Bankruptcy Code (the
“Code”) on March 22, 2006 and is operating as a Debtor in Possession as defined
in the Code. The Company agrees to use its best efforts to promptly submit and
have this Agreement approved by the bankruptcy court. Prolman reserves the right
to promptly withdraw its services if the Court does not approve this Agreement
or if the order approving this Agreement and authorizing our retention by the
Company is not acceptable to us in our sole discretion.



--------------------------------------------------------------------------------

LOGO [g38663img_001.jpg]   

Mr. Robert Cresci

April 5, 2006

Page 2 of 7

 

The scope of services may be modified from time to time either upon the
recommendation of Prolman or at the request of the Client, provided the same is
confirmed in writing executed by both Prolman and the Client. If Prolman
determines that the scope of services referenced above is materially different
from those services which in Prolman’s judgment are required, this Agreement may
be amended to include such revised services if such amendment is agreed to in
writing by the parties. If Prolman and the Client are unable to agree on such
services or if the Client declines to enter into a written amendment concerning
the same, Prolman, at its discretion, may immediately terminate this Agreement.

 

3. Subject to the scope of services provided for herein, Prolman may also assist
the Company with the implementation of a plan of reorganization upon request.
Any final decisions with regard to any of the matters involved in our engagement
will remain solely those of the Client. If Prolman has been engaged to act as
interim management, Prolman shall have a direct reporting relationship to the
Board of Directors, who shall serve as the ultimate authority, shall avail
themselves to Prolman and shall provide final approval of significant actions
items.

 

4. The terms of our compensation are as follows:

 

  a. Hourly Time Charges. You agree to pay us an initial deposit of $25,000. You
will be billed on a weekly basis for the amount of time, multiplied by the
standard hourly billing rates for each professional. The prevailing hourly
billing rates for those assigned to this project are:

 

Cathryn Low

   $ 325.00

All invoices, which will be submitted weekly, are due and payable upon
presentation. These statements will indicate the time expended by those assigned
to the project, the fee for such services, and the costs advanced on the
Client’s behalf. While payment is due upon presentation, in the event a
statement balance is not fully paid within thirty (30) days, the outstanding
balance will be deemed to bear interest at the rate of ten (10%) per annum which
shall commence to accrue on the unpaid balance of the account as of the invoice
billing date. The initial deposit will be applied to the final billing and any
excess will be refunded to the Company at the conclusion of the assignment

We will charge for travel time, both local and out of town, but not for
commuting to and from Client’s main offices in Oceanside, CA.

Out-of-pocket expenses for travel, reproduction, printing, graphics, messenger
services, overnight mail, shipping, and other third-party charges will be billed
to you at our cost. Out-of-pocket expenses are in addition to the professional
fees due and payable upon presentation. You have authorized us to advance such
costs and make such out-of-pocket expenditures, as may be reasonably necessary
in connection with our services.



--------------------------------------------------------------------------------

LOGO [g38663img_001.jpg]   

Mr. Robert Cresci

April 5, 2006

Page 3 of 7

 

  b. Neither termination nor completion of this assignment shall affect (i) any
compensation earned by Prolman up to the date of termination or completion;
(ii) any compensation to which Prolman is otherwise entitled hereunder;
(iii) the reimbursement of expenses incurred by Prolman through the date of
termination or completion; or (iv) the indemnification and contribution and
other provisions in Section 9 hereof, all of which shall remain in full force
and effect.

 

5. Prolman is not a law firm, nor are our professionals attorneys. As such we
will not be providing legal advice, or opinions on legal matters, drafting or
reviewing legal documents, nor representing the Company on any legal matters.
Any letters or memoranda issued by Prolman concerning Client shall not
constitute legal opinions or legal advice and at Prolman’s request and whenever
possible, Client shall have its legal counsel review such memoranda and
correspondence. Prolman’s services do not replace and are not in lieu of
independent financial auditors for Client.

 

6. Because the information needed to prepare a strategic/business plan, various
financial pro formas, a bankruptcy plan, and/or other restructuring/workout
documents will be based on assumptions and information provided by the Company,
the Company’s advisors, appraisers, accountants, and lawyers, the Company will
assume full and complete responsibility for the information prepared. Prolman is
not responsible for any valuation of the assets which make up the Company or the
valuation of the current or future operations of the Company. The Company agrees
to cooperate with us fully and to provide us with timely access to the Company’s
employees and other consultants and all financial and other information as we
may deem necessary in order to perform the services contemplated by us in this
Agreement. The Company shall be responsible for the performance of its employees
and agents.

 

7. The Company acknowledges (i) the matters disclosed by it in its Form 8-K,
filed with the Securities and Exchange Commission on March 15, 2006, and
(ii) Prolman’s efforts on behalf of the Company are strictly on a “best efforts”
basis and in light of the foregoing, Prolman cannot be held accountable for the
failure of the Company. While we will use our best efforts and judgment in
assisting the Company, in light of the Company’s circumstances, we cannot
guarantee any particular results or assume responsibility for the Company’s
ultimate survival. Nothing in this Agreement and nothing in our statements to
you will be construed as a promise or guarantee about the outcome of your
matter.

 

8. This Agreement shall be for an initial period of one hundred and twenty
(120) days and shall be automatically extended for successive ninety (90) day
periods unless terminated by either party upon not less than thirty (30) days
written notice to the other prior to the expiration of such initial period or
extended period or by Prolman as provided in Section 1. Upon termination, all
professional fees and expenses incurred through the close of business on the
date of termination are due and payable. Prolman reserves the right to stop work
at any time if any invoices have not been paid.

 

9.

The Company shall indemnify, defend and hold harmless Prolman, its affiliates,
control persons, professionals, officers, directors, agents and employees
(“Indemnified Person(s)”) from and against any and all claims, damages, losses,
liabilities, costs or expenses (collectively “Liabilities”), including those
resulting from any threatened or pending investigation, action, proceeding or
dispute whether or not Prolman or any such Indemnified Person is a party
thereto, to the extent arising from the performance of services by Prolman
pursuant to this Agreement or



--------------------------------------------------------------------------------

LOGO [g38663img_001.jpg]   

Mr. Robert Cresci

April 5, 2006

Page 4 of 7

 

 

arising out of the circumstances of Prolman’s engagement or any other matters
referred to in this Agreement. “Liabilities” includes Prolman’s and/or such
Indemnified Person’s reasonable attorney fees, accountant’s fees and
out-of-pocket costs incurred by counsel selected by Prolman (and reasonably
acceptable to the Client) and the cost of Prolman’s and/or such Indemnified
Person’s professional time (determined at their then-prevailing hourly rate),
which such fees and costs shall be periodically and promptly reimbursed to
Prolman and/or any such other Indemnified Person by the Company as they
incurred. The indemnity in this Section 9 shall not apply where an arbitration
panel, in accordance with Section 12 of this Agreement has made a final
determination, not subject to further appeal, that Indemnified Persons acted in
a grossly negligent manner or engaged in willful misconduct in the performance
of services under this Agreement which gave rise to the Liabilities sought to be
recovered hereunder (but pending any such final determination, the
indemnification and reimbursement provisions hereinabove set forth shall apply
and the Company shall perform its obligations hereunder to reimburse Prolman
and/or each other Indemnified Person periodically for its, his or their fees,
expenses and costs as they are incurred as described herein; provided further,
that Prolman shall reimburse the Client for all such fees, costs and expenses
paid by the Company under this Section 9 in the event of any such final
determination).

If, for any reason the foregoing indemnification is unavailable to the
Indemnified Persons or insufficient to hold any of them harmless, then the
Company shall contribute to the amount paid or payable by such Indemnified
Persons as a result of such Liabilities in such proportion as is appropriate to
reflect not only the relative benefits received by the Company on the one hand
and Prolman or any other Indemnified Person on the other hand from the services
provided by Prolman pursuant to this Agreement, but also the relative fault of
the Company on the one hand and Prolman or any such other Indemnified Person on
the other hand, as well as any other relevant equitable considerations.
Notwithstanding the foregoing, in no event shall the aggregate contribution by
Prolman and the other Indemnified Persons exceed the amount of fees actually
received by Prolman pursuant to this Agreement. The contribution obligations of
the Client in this Section 9 shall not apply where an arbitration panel, in
accordance with Section 12 of this Agreement has made a final determination, not
subject to further appeal, that Indemnified Persons acted in a grossly negligent
manner or engaged in willful misconduct in the performance of its services,
under this Agreement which gave rise to the Liabilities sought to be recovered
hereunder. Notwithstanding the preceding sentence, the contribution obligations
of the Client in this Section 9 shall apply where an arbitration panel, in
accordance with Section 12 of this Agreement has made a final determination, not
subject to further appeal, that the Client acted in a grossly negligent manner
or engaged in willful misconduct in connection with Prolman’s performance of
services under this Agreement which gave rise to the Liabilities sought to be
recovered hereunder.

The reimbursement, indemnity and contribution obligations of Client under this
Section 9 shall be in addition to any liability which Client may otherwise have
and shall be binding upon and inure to the benefit of any successor, assigns,
heirs, and personal representatives of Prolman and Indemnified Persons.

The Company also agrees that no Indemnified Person shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to the Company
for or in connection with any act or omission to act as a result of Prolman’s
engagement under the Agreement except for Liabilities



--------------------------------------------------------------------------------

LOGO [g38663img_001.jpg]   

Mr. Robert Cresci

April 5, 2006

Page 5 of 7

 

incurred by the Company that are found in a final determination by a court of
competent jurisdiction, not subject to further appeal, to have resulted from
Indemnified Persons’ gross negligence or willful misconduct in the performance
of its services under this Agreement. In addition, if at any time after the
termination of this Agreement, Prolman is called upon to render services
directly or indirectly relating to the subject matter of this Agreement beyond
the services contemplated herein (including, but not limited to, producing
documents, answering interrogatories, giving depositions, giving expert or other
testimony, and whether by agreement, subpoena or otherwise), the Company shall
pay Prolman’s then-prevailing hourly rates for the persons involved for the time
expended in rendering such services, including, but not limited to, time for
meetings, conferences, preparation and travel, and all related costs and
expenses, including the reasonable attorneys’ fees and expenses.

The provisions of this Section 9 shall survive the termination or expiration of
this agreement and shall continue indefinitely thereafter.

 

10. Prolman acknowledges that in connection with the services to be rendered by
Prolman pursuant hereto, Prolman may obtain certain written and non-written
information pertaining to the nature and operations of the Company of a
confidential nature. Prolman agrees that Prolman will not at any time, during or
subsequent to the term of this Agreement or any extension hereof, without
consent of the Company, knowingly disclose to any third party whatsoever any
such confidential information, except (i) as required by subpoena or by court
order or by law, (ii) where such disclosure is provided for or contemplated in
this Agreement or (iii) following such time as such confidential information
becomes known to third parties or the public other than through the release
thereof by Prolman.

 

11. Prolman incurs considerable effort and expenses in recruiting and training
of its professional staff. Therefore, employees of the Company, the Company and
their affiliates shall not extend an offer of employment to Cathryn Low or any
other Prolman personnel to whom the Company is otherwise introduced in
connection with the services to be provided hereunder for a 12-month period
after the assignment has been completed without Prolman’s prior written consent.
If the employees of the Company or the Company or its affiliates do wish to hire
one of our professionals, employees or associates, they agree to compensate
Prolman either (i) the sum of $100,000 per person at the time such person is
hired, or (ii) one-third (1/3) of the starting annual fee or compensation to be
paid to such person, whichever is greater.

 

12. We do not anticipate any future issues to arise between us but it is always
prudent to provide an amicable process to resolve any that may occur. Therefore,
we mutually agree that we will use all reasonable efforts to resolve amicably
any controversy or claim arising out of, or relating to, this Agreement. In the
event any controversy or claim cannot be resolved by agreement, we mutually
agree to submit the matter to binding arbitration in San Diego, California
before a neutral arbitration panel consisting of three arbitrators in accordance
with the rules of the American Arbitration Association. If Prolman refers this
Agreement to an attorney for collection or seeks legal advice following a
default under this Agreement by the Company, the Company agrees to pay to
Prolman within ten (10) days of written demand such reasonable attorneys’ fees
for services performed by Prolman’s attorney, and all costs and expenses
incurred incident to such employment and if Prolman is the prevailing party in
an arbitration proceeding respecting the Agreement, Prolman will be entitled to
an award of reasonable fees, costs and expenses of attorney, accountants, and
other professionals and consultants in such action.



--------------------------------------------------------------------------------

LOGO [g38663img_001.jpg]   

Mr. Robert Cresci

April 5, 2006

Page 6 of 7

 

In addition, if any problems arise in connection with the approval of Prolman’s
application with the bankruptcy court for engagement and compensation and which
causes Prolman to receive assistance from legal counsel, the Company authorizes
Prolman to employ such counsel and to seek reimbursement from the Company for
the reasonable expenses thereof.

 

13. All notices, requests, consents and other communications hereunder shall be
in writing, shall be mailed by first-class, registered or certified airmail,
return receipt requested, or nationally recognized overnight express courier
postage prepaid, or by facsimile transmission and shall be deemed given
(i) three business days after being mailed by first-class, registered or
certified airmail, (ii) one business day after being sent by overnight express
courier, or (iii) if sent via facsimile, upon receipt of transmission
acknowledgement, and shall be delivered as follows:

if to Prolman:

Prolman Associates

1011 Camino Del Mar, Suite 252

Del Mar, CA 92014

Attention: David A. Prolman

Telephone: 858 259-5555

Facsimile: 858 259-9989

if to the Company, to:

c/o Pecks Management Partners Limited

One Rockefeller Plaza, Suite 900

New York, NY 10020

Attention: Robert J. Cresci, Chairman of the Board

Telephone: (212) 332-1330

Facsimile: (212) 332-1334

Either party may change any of its notice information by giving written notice
to the other party as provided in this Section 13.

 

14. This Agreement shall be governed by and construed in accordance with the
laws of the State of California applicable to contracts made and to be performed
solely in such state by the citizens thereof.

 

15. This Agreement constitutes the entire understanding between the Company and
Prolman regarding our services. Further, this Agreement supersedes and replaces
any prior agreements between the parties regarding Prolman’s performance of
services involving the Company. By executing this Agreement, you acknowledge
that you had read it carefully and understand all of its terms. This Agreement
cannot be modified, nor can any of the provisions hereof be waived, except by
further written agreement signed by each party.



--------------------------------------------------------------------------------

LOGO [g38663img_001.jpg]   

Mr. Robert Cresci

April 5, 2006

Page 7 of 7

 

We appreciate the confidence you have expressed by engaging us to perform the
services contemplated by this Agreement. If at any time you have questions
concerning this Agreement or the progress of our services, please do not
hesitate to contact me. If the scope of services, compensation, terms and
conditions confirm your understanding, please sign the enclosed copy of this
letter and return it to us with the required initial deposit. It is the
intention of the parties that this Agreement cover all work performed by Prolman
on this assignment including work which was performed prior to the execution of
this Agreement.

 

Sincerely,

Prolman Group, Inc.

a California corporation

dba Prolman Associates

By:  

/s/ David A. Prolman

  David A. Prolman, President

The foregoing terms are approved and accepted as of this 5th day of April, 2006.

 

/s/ Mr. Robert Cresci

Mr. Robert Cresci

Chairman of the Board of Directors

SeraCare Life Sciences, Inc.